Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 9-12, 14, 16, 19, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2020/0139545 A1, hereinafter referred to as Hayashi), and further in view of Yip et al. (US 2019/0184561 A1, hereinafter referred to as Yip), and Oslund  (US 9,895,803 B1, hereinafter referred to as Oslund).
Regarding claim 1, Hayashi teaches A method performed by one or more computers, the method comprising ([0001], a route outputting system, method, and program; [0051], an arithmetic device is used to calculate the route for the robot; [0052], the arithmetic device comprises computer components (i.e. is a computer)):
receiving an initial plan for performing a particular task with a robot ([0092], the arithmetic unit acquires the initial posture and target posture of the robot; [0097], a point S is placed at the initial posture and a point G is placed at the target posture and a route is generated between the two points while avoiding obstacles; see also [0079]), 
wherein the initial plan defines a plurality of initial waypoints defining an initial path from a starting point and an end point ([0079], the generated route can be expressed as a sequence T of point Ni in configuration space connecting a point S indicating the initial posture to a point G indicating the target posture; fig. 11, the initial path S to G includes initial waypoints N1-N4), and 
wherein each waypoint is associated with parameters including a target position, a target velocity, and a target acceleration (Fig. 11, each waypoint N-N4 is associated with a target position; [0073]; the arithmetic unit acquires data related to the rotation angle of each movable shaft and calculates the position and posture of the robot based on forward kinematics, for the initial position, final position, and all positions therebetween on the route; [0077], the initial conditions related to the robot can be rotating angle, speed, and acceleration information; a route for the robot can be calculated by the arithmetic device or movement by the robot can be reproduced in virtual space; here, the initial conditions include position, velocity, and acceleration of the robot at a waypoint; here, the forward kinematics include position, velocity, and acceleration information at each waypoint for the robot in order to create a path for the robot that meets certain conditions); 
generating, during online operation of the robot, an alternative path from the initial path (Fig. 11, the initial path is path sequence T=(S, N1, N2, N3, N4, G); an alternative path is generated that is path sequence T=(S, N1’, N2’, N3, N4’, G); [0096], a route can be generated and corrected by repeatedly using transport conditions stored in a preprocessing step (i.e. correcting occurs during online operation; [0099], the corrected route is output to the robot for the robot to operate according to the route (i.e. the corrected route is generated and output during online operation)), including: 
generating a plurality of alternative paths from the starting point to the end point ([0129], when a plurality of routes has been generated from the extracted points, the arithmetic unit selects the optimum route using an evaluation function; Fig. 7, a plurality of alternative paths are generated from start point S to end point G, including T=(S, N1, N3, N4, N6, G), or T=(S, N1, N2, N3, N4, N5, N6, G),  or T=(S, N1, N7, N2, N3, N4, N6, G), or others), 
including performing respective modifications to at least one of the parameters of one or more initial waypoints in the initial plan to generate alternative waypoints (Fig. 11, the initial path T=(S, N1, N2, N3, N4, G) includes initial waypoints N1, N2, N3, and N4; initial waypoints N1, N2, and N4 are modified to generate alternative waypoints N1’, N2’, and N4’, where the parameters are changed including the position of the alternative waypoint), 
each alternative path comprising a plurality of alternative waypoints (Fig. 7, each alternative path has a plurality of alternative waypoints; Fig. 11, shows alternative waypoints on an alternative path), 
evaluating each alternative path of the plurality of alternative paths ([0129], when a plurality of routes has been generated, the arithmetic unit selects the optimum route using an evaluation function based on predetermined criteria; for example, the route with the shortest route distance from the start point to end point might be selected), and 
selecting an alternative path ([0129], when a plurality of routes has been generated, the arithmetic unit selects the optimum route using an evaluation function based on predetermined criteria; Fig. 11, alternative path T=(S, N1’, N2’, N3, N4’, G) is selected); and 
providing a command to the robot to drive the robot to follow the selected alternative path instead of the initial path ([0129], when a plurality of routes has been generated, the arithmetic unit selects the optimum route using an evaluation function based on predetermined criteria; Fig. 11, alternative path T=(S, N1’, N2’, N3, N4’, G) is selected instead of the initial path; [0051], the calculated route is output to the robot and the robot can reproduce the movement calculated; [0099], the robot operates according to the route received from the arithmetic device and follows the path from the initial position to the target position).  
	However, Hayashi does not explicitly teach wherein the initial plan is computed offline; evaluating each alternative path according to a simulated total time duration required for the robot to traverse the alternative path from the starting point to the end point; and selecting an alternative path having a total time duration that is less than a total time duration of the initial plan.
Yip teaches the initial plan is computed offline ([0015], an improved method of performing optimal motion path planning of a path that includes offloading a portion of computation to off-line learning including, receiving an initial start point and goal point, calculating a training set, the training set including a plurality of valid paths between a plurality of test starting points and a respective plurality of test ending points, and dividing each valid path into a plurality of waypoints; and using the training set to train a RNN to generate step sequences for an optimal path between the initial starting point and the goal point; [0084], the algorithm is viewed as an extremely fast way to create online motion plans in any given environment, with the assumption that the process of training the network occurs off-line and thus such training time does not impact motion planning itself)
Hayashi and Yip are analogous art to the claimed invention since they are from the similar field of robot controls and path planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hayashi with the offline planning of Yip to create a path planning system and method for a robot where the initial plan is computed during offline operation and alternative paths are computed during online operation.
The motivation for modification would have been to create a path planning system and method for a robot where the initial plan is computed during offline operation and alternative paths are computed during online operation in order to remove a significant amount of training and computation from online processing to offline processing, creating a motion planning strategy that can take significant time to train offline, but can generate extremely fast and optimal paths online, creating consistent performance regardless of configuration space complexity (Yip, [0048]), thus enabling the planning system to run more efficiently and effectively.
However, Hayashi-Yip do not explicitly teach evaluating each alternative path according to a simulated total time duration required for the robot to traverse the alternative path from the starting point to the end point; and selecting an alternative path having a total time duration that is less than a total time duration of the initial plan.
Oslund teaches evaluating each alternative path according to a simulated total time duration required for the robot to traverse the alternative path from the starting point to the end point (Fig. 5, step 520 teaches determining a plurality of candidate paths through the trajectory corridor; Col. 8, lines 47-55, the selected candidate path may satisfy some criterion such as the path that results in the least amount of cost being incurred, or in the quickest traversal of the trajectory corridor from start point to end point; here, the fastest route is selected, meaning the total time duration for each path was simulated for determination); and 
selecting an alternative path having a total time duration that is less than a total time duration of the initial plan (Fig. 5, the initial path is the seed path, and the candidate paths are the alternate paths; step 522 teaches selecting a candidate path from the plurality of candidate paths that satisfies a criterion; Col. 8, lines 47-55, the selected candidate path may satisfy some criterion such as the path that results in the least amount of cost being incurred, or in the quickest traversal of the trajectory corridor; here, the fastest route is selected, which means when an alternative path is faster than the initial path, the alternative path is selected).
Hayashi, Yip, and Oslund are analogous art to the claimed invention since they are from the similar field of robot controls and path planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hayashi-Yip with the time criterion of Oslund to create a path planning system and method for a robot where the fastest route generated amongst a plurality of routes is selected for the robot to traverse.
The motivation for modification would have been to create a path planning system and method for a robot where the fastest route generated amongst a plurality of routes is selected for the robot to traverse in order to have a robot control system that uses time optimized paths to efficiently control the robot to get from a start point to an end point, improving the overall effectiveness of the system.

Regarding claim 11, Claim 11 corresponds in scope to claim 1 and is similarly rejected. Hayashi-Yip-Oslund further teach a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Hayashi, [0001], a route outputting system, method, and program; [0051], an arithmetic device is used to calculate the route for the robot; [0052], the arithmetic device comprises computer components (i.e. is a computer); [0086], the arithmetic unit includes a CPU, RAM, and ROM as hardware processors (i.e. non-transitory computer storage medium) that perform the system/method).

Regarding claim 20, Claim 20 corresponds in scope to claim 1 and is similarly rejected. Hayashi-Yip-Oslund further teach a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations (Hayashi, [0001], a route outputting system, method, and program; [0051], an arithmetic device is used to calculate the route for the robot; [0052], the arithmetic device comprises computer components (i.e. is a computer); [0086], the arithmetic unit includes a CPU, RAM, and ROM as hardware processors (i.e. non-transitory computer storage medium) that perform the system/method).

Regarding claim 2, Hayashi-Yip-Oslund further teach: The method of claim 1, wherein evaluating each alternative path comprises using kinematics parameters of the robot to compute a total time duration for the robot to traverse the alternative path (Oslund, Fig. 5, step 520 teaches determining a plurality of candidate paths through the trajectory corridor; Col. 8, lines 47-55, the selected candidate path may satisfy some criterion such as the path that results in the least amount of cost being incurred, or in the quickest traversal of the trajectory corridor from start point to end point; here, the fastest route is selected, meaning the total time duration for each path was simulated for determination; Col. 8, lines 24-33, a violation of robot kinematic constraints are taken into consideration during path planning; Hayashi, [0073], the arithmetic unit calculates the position and posture of the robot based on forward kinematics), 
wherein the kinematics parameters specify at least one of a maximum velocity, a maximum acceleration, or a turn radius of the robot (Hayashi, [0077], initial conditions of the robot include information related to rotating angle, speed, and acceleration information; [0073], the arithmetic unit acquires data related to the position and posture of the robot based on forward kinematics; Oslund, Col. 1, lines 60-65, operational components refer to any robot actuators, motors, joints, shafts, gear trains, pumps, pistons, drives, or other components that create or undergo propulsion, rotation, force, torque, velocity, or motion; Col. 8, lines 62-65, measures of force, torque, velocity, and motion experienced by robot components may be used as proxies for cost; Col. 8, lines 24-33, portions of the trajectory that violate kinematic constraints of the robot can be altered and removed; here, kinematic constraints are the maximum velocity, acceleration, turn radius, and component limitations of the robot). It would be obvious to one of ordinary skill in the art to modify the kinematics of Hayashi-Yip with the kinematic constraints of Oslund to create a robot system that operates within the limits of the robotic component kinematic constraints in order to avoid setting robot paths that the robot cannot operate within.
Regarding claim 12, Claim 12 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 4, Hayashi-Yip-Oslund further teach: The method of claim 1, wherein performing respective modifications to the at least one of the parameters of the one or more initial waypoints in the initial plan comprises modifying at least one of a respective target velocity or a respective target acceleration associated with each of the one or more initial waypoints (Hayashi, Fig. 11, the initial waypoints N1, N2, and N4 are modified to create waypoints N1’, N2’, and N4’; the position of these initial points is changed as well as the respective target velocities; here, the robot at N2 and N2’ would have different directions of travel thus causing the velocities to be modified from one another since velocity is speed in a given direction; for the robot to travel through points N2 or N2’ to N3, the robot would require different velocities since the direction of travel is modified).
Regarding claim 14, Claim 14 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 6, Hayashi-Yip-Oslund further teach: The method of claim 1, wherein performing respective modifications to the at least one of the parameters of the one or more initial waypoints in the initial plan comprises modifying a position of a waypoint and performing an interpolation process to modify a corresponding velocity for the waypoint (Hayashi, Fig. 11, the initial waypoints N1, N2, and N4 are modified to create waypoints N1’, N2’, and N4’; the position of these initial points is changed as well as the respective target velocities; the velocities at N1’, N2’, and N4’ are determined with kinematics and knowing the previous robot location, and the future robot location (previous and future waypoints), i.e. an interpolation process to modify a velocity for a waypoint). 
Regarding claim 16, Claim 16 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 9, Hayashi-Yip-Oslund further teach: The method of claim 1, wherein generating a plurality of alternative paths includes adding one or more new waypoints to the initial plan (Hayashi, [0145], the arithmetic unit searches for another route by moving points Ni to another position; when a route cannot be generated even when point Ni are moved to another position, the arithmetic unit may search for another route by changing the number of points laced on the line segment connecting point S to point G; Fig. 7, new waypoints are added to the initial plan to create alternative paths from point S to point G).
Regarding claim 19, Claim 19 corresponds in scope to claim 9 and is similarly rejected.

Regarding claim 10, Hayashi-Yip-Oslund further teach: The method of claim 1, wherein evaluating each alternative path comprises using blending parameters of one or more of the alternative waypoints to compute a total time duration for the robot to traverse the alternative path (Oslund, Fig. 5, step 520 teaches determining a plurality of candidate paths through the trajectory corridor; the initial path is the seed path, and the candidate paths are the alternate paths; step 522 teaches selecting a candidate path from the plurality of candidate paths that satisfies a criterion; Col. 8, lines 47-55, the selected candidate path may satisfy some criterion such as the path that results in the least amount of cost being incurred, or in the quickest traversal of the trajectory corridor; here, the fastest route is selected, which means when an alternative path is faster than the initial path, the alternative path is selected; here, parameters of each alternative path and the waypoints are used and blended to determine the most efficient path).

Regarding claim 22, Hayashi-Yip-Oslund further teach: The method of claim 1, comprising: providing a command to the robot to drive the robot to follow the initial path; and after providing the command to the robot to drive the robot to follow the initial path, generating the alternative path from the initial path (Hayashi, Fig. 7, the initial path is T=(S, N1, N2, N3, N4, N5, N6, G); the robot follows the initial path until the alternative path is generated correcting the initial path; the alternative path is T=(S, N1, N3, N4, N6, G); here, the robot follows the initial path to waypoint N1, and then follows the command to follow the generated alternative path).

Regarding claim 23, Hayashi-Yip-Oslund further teach: The method of claim 1, comprising: receiving graph data representing candidate segments of alternative paths, wherein the graph data was generated before execution of the initial plan (Hayashi, Figs. 7 and 11, shows graph data representing segments of alternative paths, wherein the data is formed before execution of the initial plan; [0080], the program evaluates the alternative routes before selecting the optimum route; here, the alternative paths are generated before a best path is selected, which means the generation occurs before execution of the initial plan); and 
generating, from the graph data and during online operation of the robot, the plurality of alternative paths (Hayashi, Figs. 7 and 11, shows graph data for a plurality of alternative paths; [0096], a route can be generated and corrected by repeatedly using transport conditions stored in a preprocessing step (i.e. correcting occurs during online operation); [0099], the corrected route is output to the robot for the robot to operate according to the route (i.e. the corrected route is generated and output during online operation)).  

Regarding claim 24, Hayashi-Yip-Oslund further teach: The method of claim 1, comprising: receiving data representing limit policies for kinematic parameters of the robot; and generating the plurality of alternative paths based on the limit policies for the kinematic parameters of the robot (Oslund, Fig. 5, step 520 teaches determining a plurality of candidate paths through the trajectory corridor; Col. 8, lines 24-33, a violation of robot kinematic constraints are taken into consideration during path planning; Hayashi, [0073], the arithmetic unit calculates the position and posture of the robot based on forward kinematics; [0077], initial conditions of the robot include information related to rotating angle, speed, and acceleration information; [0073], the arithmetic unit acquires data related to the position and posture of the robot based on forward kinematics; Oslund, Col. 1, lines 60-65, operational components refer to any robot actuators, motors, joints, shafts, gear trains, pumps, pistons, drives, or other components that create or undergo propulsion, rotation, force, torque, velocity, or motion; Col. 8, lines 62-65, measures of force, torque, velocity, and motion experienced by robot components may be used as proxies for cost; Col. 8, lines 24-33, portions of the trajectory that violate kinematic constraints of the robot can be altered and removed; here, kinematic constraints of the robot are received and paths are planned based on the limit policies of the kinematic parameters of the robot). It would be obvious to one of ordinary skill in the art to modify the kinematics of Hayashi-Yip with the kinematic constraints of Oslund to create a robot system that operates within the limits of the robotic component kinematic constraints in order to avoid setting robot paths that the robot cannot operate within.

Regarding claim 25, Hayashi-Yip-Oslund further teach: The method of claim 1, wherein each initial waypoint has a sequential position in the initial path, and each alternative waypoint has a same sequential position in the respective alternative path as the initial waypoint from which the alternative waypoint was generated (Hayashi, Fig. 11, initial path T=(S, N1, N2, N3, N4, G) has a sequential position for each initial waypoint; alternative path T=(S, N1’, N2’, N3, N4’, G) has alternative waypoints that have the same sequential position as their respective initial waypoint).

Regarding claim 26, Hayashi-Yip-Oslund further teach: The method of claim 1, wherein performing respective modifications to the at least one of the parameters of the one or more initial waypoints in the initial plan comprises (Fig. 11, the initial path T=(S, N1, N2, N3, N4, G) includes initial waypoints N1, N2, N3, and N4; initial waypoints N1, N2, and N4 are modified to generate alternative waypoints N1’, N2’, and N4’, where the parameters are changed including the position of the alternative waypoint): 
performing a first modification to a first parameter of the initial waypoint(Hayashi, Fig. 11, the initial waypoints N1, N2, and N4 are modified to create waypoints N1’, N2’, and N4’; the position of these initial points is changed); and 
after performing the first modification, performing a second modification to a second parameter of the initial waypoint based on an interpolation of the second parameter between a preceding waypoint and a succeeding waypoint (Hayashi, Fig. 11, the initial waypoints N1, N2, and N4 are modified to create waypoints N1’, N2’, and N4’; the position of these initial points is changed as well as the respective target velocities; the velocities at N1’, N2’, and N4’ are determined with kinematics and knowing the previous robot location, and the future robot location (previous and future waypoints), i.e. an interpolation process to modify a velocity for a waypoint is performed after the position is modified).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2020/0139545 A1, referred to as Hayashi), Yip et al. (US 2019/0184561 A1, referred to as Yip), and Oslund  (US 9,895,803 B1, referred to as Oslund), and further in view of Vold (US 4,937,759, hereinafter referred to as Vold).
Regarding claim 21, Hayashi-Yip-Oslund further teach: The method of claim 1. However, Hayashi-Yip-Oslund do not explicitly teach wherein the starting point and the end point are each waypoints associated with a target velocity of zero.  
	Vold teaches wherein the starting point and the end point are each waypoints associated with a target velocity of zero (Fig. 12, shows the starting point and ending points both have velocities of zero; see also Col. 25, lines 31-40).
Hayashi, Yip, Oslund, and Vold are analogous art to the claimed invention since they are from the similar field of robot controls and path planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hayashi-Yip-Oslund with the starting and ending velocities of Vold to create a path planning system and method for a robot where the starting point and the end point are each waypoints associated with a target velocity of zero.
The motivation for modification would have been to create a path planning system and method for a robot where the starting point and the end point are each waypoints associated with a target velocity of zero in order to properly constrain the route, positions, and velocities of the robot during operation to have better control and overall more effective robot control system.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6, 9-12, 14, 16, and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miegel et al. (US 2015/0190926 A1): Miegel teaches a method and apparatus for off-line programming or multiple interactive robots.
Anfindsen et al. (US 2004/0193321 A1): Anfindsen teaches a method where programming becomes more intuitive and focused on the process and the object, instead of the robot path. The method reduces the total programming time, since less iterations is needed to achieve the robot path, and is suitable for off-line programming of the robot.
Kroeger (US 10,035,266 B1): Kroeger teaches methods, apparatus, systems, and computer readable media provided for generating a trajectory for a robot to enable a reference point of the robot to reach a target waypoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664